


Exhibit 10.33

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on this 11th day of
April, 2011 (the “Execution Date”) by and between Penn National Gaming, Inc., a
Pennsylvania corporation (the “Company”), and Jay Snowden, an individual
residing in New Jersey (“Executive”).

 

WHEREAS, the parties wish to enter into an employment agreement upon the terms
set forth below in this Agreement, which are intended to be in compliance with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”, see also Section 21 hereof).

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.     Employment.  The Company hereby agrees to employ Executive and Executive
hereby accepts such employment, in accordance with the terms, conditions and
provisions hereinafter set forth.

 

1.1.          Duties and Responsibilities.  Executive shall serve as Senior Vice
President, Regional Operations of the Company.  Executive shall perform all
duties and accept all responsibilities incident to such position as may be
reasonably assigned to him by the President and Chief Operating Officer and the
Board of Directors of the Company (the “Board”). Executive’s principal place of
employment shall be in Wyomissing, Pennsylvania.

 

1.2.          Term. The term of this Agreement (inclusive of the services and
obligations required from Executive and the compensation to Executive) shall
begin on October 11, 2011  (“Commencement Date”) and shall terminate at the
close of business on the third anniversary of Commencement Date (the “Initial
Term”), unless earlier terminated in accordance with Section 3 hereof.  The term
of this Agreement may be renewed for additional periods (each, a “Renewal Term”
and, together with the Initial Term, the “Employment Term”) only upon the
execution of a written renewal by the parties hereto.  Notwithstanding the
foregoing to the contrary, Sections 5 through 21 shall survive any termination
of the Employment Term until the expiration of any applicable time periods set
forth in Sections 5, 6 and 7.

 

1.3.          Extent of Service.  Executive agrees to use Executive’s best
efforts to carry out Executive’s duties and responsibilities and, consistent
with the other provisions of this Agreement, to devote substantially all of
Executive’s business time, attention and energy thereto.  The foregoing shall
not be construed as preventing Executive from serving on the board of
philanthropic organizations, or providing oversight with respect to his personal
investments, so long as such service does not materially interfere with
Executive’s duties hereunder.

 

2.     Compensation.  For all services rendered by Executive to the Company, the
Company shall compensate Executive as set forth below.

 

2.1.          Base Salary.  The Company shall pay Executive a base salary (“Base
Salary”), commencing on the Commencement Date, at the annual rate of Five
Hundred and Fifty Thousand Dollars ($550,000), payable in installments at such
times as the Company customarily

 

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

pays its other senior executives (“Peer Executives”).  Executive’s performance
and Base Salary shall be reviewed annually.  Any increase in Base Salary or
other compensation shall be made at the discretion of the Board or the
compensation committee of the Board (the “Compensation Committee”).

 

2.2.          Cash Bonuses.  Executive shall participate in the Company’s annual
incentive compensation plan applicable to Peer Executives.  Each annual bonus
award earned in a fiscal year shall be paid pursuant to the terms of the annual
incentive plan document (if any) by March 15 of the immediately following fiscal
year, unless the written bonus plan provides for a different payment date or
unless Executive shall elect to defer the receipt of such bonus award pursuant
to an arrangement that meets the requirements of Section 409A.

 

2.3.          Equity Compensation.  The Company may grant to Executive options
or other equity compensation pursuant to, and subject to the terms and
conditions of, the then current equity compensation plan of Penn National
Gaming, Inc.  Executive will receive a grant of 150,000 options within ten days
after the Commencement Date, priced at the closing price for Company stock on
the last day of trading prior to the Commencement Date. Within ten days after
the Commencement Date, Executive will also receive a grant of Phantom Stock
valued at the increase (if any) between the last closing price for Company stock
prior to the Execution Date and the Commencement Date, up to a maximum value of
Seven Hundred and Fifty Thousand Dollars ($750,000). Such Phantom Stock grant,
if any, shall vest in three (3) equal annual installments upon the anniversary
of the Commencement Date. The Compensation Committee shall set the amount and
terms of such additional options or other equity compensation.

 

2.4.          Other Benefits.  Executive shall be entitled to participate in all
other employee benefit plans and programs, including, without limitation,
health, vacation, retirement, deferred compensation or SERP, made available to
other Peer Executives, as such plans and programs may be in effect from time to
time and subject to the eligibility requirements of the each plan.  Nothing in
this Agreement shall prevent the Company from amending or terminating any
retirement, welfare or other employee benefit plans or programs from time to
time, as the Company deems appropriate. In the first pay period following the
Commencement Date, Executive will receive a one time gross payment of Two
Hundred Thousand Dollars ($200,000) (“One Time Payment”). If executive is
terminated for Cause or resigns within six (6) months after the Commencement
Date, then he must promptly return the entire One Time Payment to Company. If
executive is terminated for Cause or resigns between six (6) and twelve (12)
months after the Commencement Date, then he must promptly return fifty percent
(50%) of the entire One Time Payment to Company. Company agrees to indemnify
Executive for the reasonable attorneys’ fees and costs involved with the defense
of any claim by Executive’s former employer arising out of Executive’s execution
of this Agreement. This indemnification obligation is contingent upon:
(a) Executive providing notice of any threatened or actual claims as soon as
possible (but in no case more than ten days from when he first becomes aware of
them), (b) counsel for Executive is mutually agreed upon, (c) unless it becomes
a conflict, Company has a right to participate in the defense or prosecution of
the case, (d) Executive is either employed by Company or in the post-Execution
Date and pre-Commencement Date period of this Agreement, and (e) Executive has
not either (i) failed to disclose any material facts to Company prior to the
Execution Date or (ii) breached this Agreement.

 

CONFIDENTIAL

 

2

--------------------------------------------------------------------------------


 

2.5.          Vacation, Sick Leave and Holidays.  Executive shall be entitled in
each calendar year to four (4) weeks of paid vacation time.  Each vacation shall
be taken by Executive at such time or times as agreed upon by the Company and
Executive, and any portion of Executive’s allowable vacation time not used
during the calendar year shall be subject to the Company’s payroll policies
regarding carryover vacation.  Executive shall be entitled to holiday and sick
leave in accordance with the Company’s holiday and other pay for time not worked
policies.

 

2.6.          Reimbursement of Expenses.  Executive shall be provided with
reimbursement of reasonable expenses related to Executive’s employment by the
Company on a basis no less favorable than that authorized from time to time for
Peer Executives.  Such reimbursements shall be made in such manner and at such
times as provided in the reimbursement policies applicable to Peer Executives.

 

3.     Termination.  Executive’s employment may be terminated prior to the end
of the Employment Term in accordance with, and subject to the terms and
conditions, set forth below.

 

3.1.          Termination by the Company.

 

Without Cause.  The Company may terminate Executive’s employment at any time
without Cause (as such term is defined in subsection (b) below) upon delivery of
written notice to Executive, which notice shall set forth the effective date of
such termination.

 

With Cause.  The Company may terminate Executive’s employment at any time for
Cause effective immediately upon delivery of written notice to Executive.  As
used herein, the term “Cause” shall mean:

 

Executive shall have been convicted of a felony or any misdemeanor involving
allegations of fraud, theft, perjury or conspiracy;

 

Executive is found disqualified or not suitable to hold a casino or other gaming
license by a governmental gaming authority in any jurisdiction where Executive
is required to be found qualified, suitable or licensed;

 

Executive materially breaches any material Company policy or any material term
hereof, including, without limitation, Sections 4 through 7 and, in each case,
fails to cure such breach within 15 days after receipt of written notice
thereof; or

 

Executive misappropriates corporate funds as determined in good faith by the
Board.

 

3.2.          Termination by the Executive.  Executive may voluntarily terminate
employment for any reason effective upon 60 days’ prior written notice to the
Company, unless the Company waives such notice requirement (in which case the
Company shall notify Executive in writing as to the effective date of
termination).

 

3.3.          Termination for Death or Disability.  In the event of the death or
total disability of Executive, Executive’s employment shall terminate effective
as of the date of Executive’s death

 

CONFIDENTIAL

 

3

--------------------------------------------------------------------------------


 

or disability.  The term “disability” shall have the definition set forth in the
Company’s Long Term Disability Insurance Policy in effect at the time of such
determination.

 

3.4.          Payments Due Upon Termination.

 

(a)           Already Accrued Base Salary and Expense.  Upon any termination of
employment during the Employment Term, Executive shall be entitled to receive
any amounts due for Base Salary accrued but unpaid through the effective date of
termination, and such amounts shall be paid in accordance with the Company’s
then current payroll system for Peer Executives.  Any expenses incurred but not
reimbursed through the effective date of termination shall be paid at such time
and in such manner as provided under the Company’s expense reimbursement policy
applicable to Peer Executives.

 

(b)           Severance Pay and Benefits.  Subject to the conditions in
subsection (c) hereof, if Executive’s employment is terminated under
Section 3.1(a) or Section 3.3 or if Executive delivers a written notice of
resignation within 30 days after the expiration of the Employment Term, the
Company does not offer to renew the Employment Term during such 30-day period on
terms no less favorable in the aggregate to the Executive than those contained
herein and Executive thereupon terminates his employment at the end of such
30-day period, then Executive will be entitled to receive, and the Company will
provide Executive with, the following severance pay and benefits (in addition to
any amounts payable under subsection (a) hereof); provided, for purposes of
Section 409A, each payment (whether an installment or lump sum) of severance pay
under this subsection (b) shall be considered a separate payment:

 

(i)            Amount of Post-Employment Base Salary and Bonus.  The Company
shall pay to Executive an amount equal to the product of (A) the sum of
(1) Executive’s monthly Base Salary at the highest rate in effect during the
24-month period immediately preceding the date of Executive’s termination of
employment (the “Termination Date”), and (2) Executive’s monthly bonus value
(determined by dividing by 12 the highest amount of annual cash bonus
compensation paid to Executive in respect of either the first or second full
calendar year immediately preceding the Termination Date; and (B) the greater of
(1) the number of full and partial months remaining in the Employment Term as of
the Termination Date, and (2) 18 (with the period described in clause (B) hereof
being referred to as the “Severance Period”).

 

(ii)           Payment of Post-Employment Base Salary and Bonus.  The amount
described in subsection (b)(i) shall be paid to Executive in cash in two
lump-sum payments as follows: (A) 75% of such amount shall be paid within 15
days after the Termination Date but no later than March 15 of the calendar year
following the year in which this payment vests; and (B) the remaining 25% of
such amount shall be paid in a lump sum by March 15 of the calendar year
following the calendar year in which this payment vests.

 

(iii)          Continued Medical Benefits Coverage.  During the Severance
Period, the Company shall provide Executive, and, if any, Executive’s spouse and
dependents with medical benefits coverage substantially similar to the coverage
in effect on the effective date of termination.  After the Severance Period,
Executive and his dependents will have

 

CONFIDENTIAL

 

4

--------------------------------------------------------------------------------


 

the opportunity under the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) to elect COBRA continuation coverage.  If
elected in a timely manner, COBRA coverage generally will commence as of the
first day of the next calendar month after the end of the Severance Period and
will end on the last day of the 18th month thereafter (unless an earlier end
date or an extension is required under COBRA).

 

(iv)          Vesting of Stock Options.  All options granted to Executive that
would have vested during the Severance Period shall vest as of the Termination
Date, provided , however, that any such options may not be exercised during the
Severance Period until the same time(s) as such options would have vested had
Executive continued to be employed through the Severance Period.  Any options
that would not have vested during the Severance Period shall terminate on the
Termination Date.

 

(c)           Release Agreement.  Executive’s entitlement to any severance pay
and benefit subsidies under Section 3(b) is conditioned upon Executive’s first
entering into a release agreement in substantially the form attached hereto as
Exhibit “A”; provided, such release agreement shall be delivered to Executive
within 7 days after the Termination Date.  Any payment of severance pay or
benefit subsidies due under subsection (b) hereof shall be delayed until after
the expiration of the 7-day revocation period required for an effective
age-based release, and any amount otherwise due under said subsection (b) before
the end of such revocation period shall be paid upon the day after the end of
such period in a single lump-sum payment, but not later than March 15 of the
calendar year following the calendar year in which the Termination Date occurs.

 

(d)           No Other Payments or Benefits.  Except as otherwise provided in
this Section 3.4, Section 8 or Section 9, no other payments or benefits shall be
due under this Agreement to Executive

 

3.5.          Notice of Termination.  Any termination of Executive’s employment
shall be communicated by a written notice of termination delivered within the
time period specified in this Section 3.  The notice of termination shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) briefly summarize the facts and circumstances deemed to provide a basis for
a termination of employment and the applicable provision hereof, and
(iii) specify the termination date in accordance with the requirements of this
Agreement.

 

4.     No Conflicts of Interest.  Executive agrees that throughout the period of
Executive’s employment hereunder or otherwise, Executive will not perform any
activities or services, or accept other employment that would materially
interfere with or present a conflict of interest concerning Executive’s
employment with the Company.  Executive agrees and acknowledges that Executive’s
employment by the Company is conditioned upon Executive adhering to and
complying with the business practices and requirements of ethical conduct set
forth in writing from time to time by the Company in its employee manual or
similar publication.  Executive represents and warrants that no other contract,
agreement or understanding to which Executive is a party or may be subject will
be violated by the execution of this Agreement by Executive.

 

CONFIDENTIAL

 

5

--------------------------------------------------------------------------------


 

5.     Confidentiality.  Executive recognizes and acknowledges that Executive
will have access to certain confidential information of the Company and that
such information constitutes valuable, special and unique property of the
Company (including, but not limited to, information such as business strategies,
identity of acquisition or growth targets, marketing plans, customer lists, and
other business related information for the Company’s customers).  Executive
agrees that Executive will not, for any reason or purpose whatsoever, during or
after the term of employment, disclose any of such confidential information to
any party, and that Executive will keep inviolate and secret all confidential
information or knowledge which Executive has access to by virtue of Executive’s
employment with the Company, except as otherwise may be necessary in the
ordinary course of performing Executive’s duties with the Company. To the extent
Executive possesses non-public proprietary information from a Company
competitor, Company expressly prohibits Executive from disclosing that
information to Company and Executive expressly agrees to not breach any
pre-existing obligations.

 

6.     Non-Competition.

 

As used herein, the term “Restriction Period” shall mean a period equal to:
(i) the remainder of the Employment Term in effect on the effective date of
termination if Executive resigns other than for Good Reason, or (ii) the
Severance Period if Executive’s employment is terminated for one of the events
specified in Section 3.4(b).  In the event the Executive is terminated by the
Company for one of the events specified in Section 3.4(b), during the Severance
Period Executive may elect to terminate the Restriction Period at any time by
delivering written notice to the Company that Executive has made such election
and that, in consideration therefore, is forfeiting the right to receive any
payment or the right to receive any future payments under Section 3.4(b) or an
equivalent amount under Section 8; provided however, if Executive elects to
reduce the geographic limitation of this non-competition provision, and
Executive has already received payment pursuant to Section 3.4(b) or an
equivalent amount under Section 8, Executive shall reimburse the Company for
that portion of the severance payments already received by Executive which
relates to the number of days left in the Severance Period.  For clarity,
regardless of whether Executive shall receive payments pursuant to
Section 3.4(b) or Section 8 of this Agreement in order to reduce the Restriction
Period, Executive shall only be required to forfeit or re-pay the amounts that
Executive would have received pursuant to Section 3.4(b).  In that case,
Executive may nevertheless receive payments and/or need not reimburse the
Company for any amounts paid to Executive pursuant to Section 8 which are in
excess of the payments and benefits that Executive would have been entitled to
receive under Section 3.4(b).  If Executive terminates his employment for good
Reason, then Executive shall not be subject to the provisions of this Section 6.

 

During Executive’s employment by the Company and for the duration of the
Restriction Period thereafter, Executive shall not, except with the prior
written consent of the Company, directly or indirectly, own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit Executive’s name to be used in connection with, any business or
enterprise which owns or operates, or is actively seeking to own or operate, a
gaming or pari-mutuel located within North America.

 

CONFIDENTIAL

 

6

--------------------------------------------------------------------------------


 

The foregoing restrictions shall not be construed to prohibit Executive’s
ownership of less than 5% of any class of securities of any corporation which is
engaged in any of the foregoing businesses and has a class of securities
registered pursuant to the Securities Exchange Act of 1934, provided that such
ownership represents a passive investment and that neither Executive nor any
group of persons including Executive in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising Executive’s rights as a shareholder, or seeks to do any of the
foregoing.

 

Executive acknowledges that the covenants contained in Sections 5 through 7
hereof are reasonable and necessary to protect the legitimate interests of the
Company and its affiliates and, in particular, that the duration and geographic
scope of such covenants are reasonable given the nature of this Agreement and
the position that Executive will hold within the Company.  Executive further
agrees to disclose the existence and terms of such covenants to any employer
that Executive works for during the Restriction Period.

 

7.     Non-Solicitation.  During Executive’s employment by the Company and for a
period equal to the greater of the Restriction Period or one year after the
effective date of termination, Executive will not, except with the prior written
consent of the Company, (i) directly or indirectly, solicit or hire, or
encourage the solicitation or hiring of, any person who is, or was within a six
month period prior to such solicitation or hiring, an executive or management
employee of the Company or any of its affiliates for any position as an
employee, independent contractor, consultant or otherwise or (ii) divert or
attempt to divert any existing business of the Company or any of its affiliates.

 

8.     Change of Control.

 

8.1.          Consideration

 

(a)           Change of Control.  In the event of a Change of Control (as
defined below), and either (A) Executive is terminated without Cause within 12
months after the effective date of the Change of Control, or (B) Executive
resigns from employment for Good Reason (as defined below) effective as of a
date within 12 months after the effective date of the Change of Control (such
date of termination or resignation, the “Trigger Date”),Executive shall be
entitled to receive a cash payment in an amount equal to the product of two
times the sum of (i) the highest annual rate of Base Salary in effect for
Executive during the 24-month period immediately preceding the effective date of
the Change in Control  and (ii) the highest amount of annual cash bonus
compensation paid to Executive in respect of either the first or second full
calendar year immediately preceding the Trigger Date.

 

Restrictive Provisions.  As consideration for the foregoing payments, Executive
agrees not to challenge the enforceability of any of the restrictions contained
in Sections 5, 6 or 7 of this Agreement upon or after the occurrence of a Change
of Control.

 

8.2.          Payment Terms.  This change of control payment shall be made in
two lump sum payments as follows: (i) 75% of such amount shall be paid to
Executive in a lump-sum cash

 

CONFIDENTIAL

 

7

--------------------------------------------------------------------------------


 

payment upon the Trigger Date; and (ii) 25% of such amount shall be paid to
Executive in a lump-sum cash payment upon the 75th day following the Trigger
Date, but not later than March 15 of the calendar year following the calendar
year in which the Trigger Date occurs.  Notwithstanding any of the foregoing to
the contrary, the payment contemplated by clause (ii) shall be paid immediately
upon the earlier occurrence of any of the following: (a) Executive’s employment
is terminated by the Company; or (b) Executive terminates employment for Good
Reason (as defined below).

 

8.3.          Certain Other Terms.  In the event payments are being made to
Executive under this Section 8, no payments shall be due under
Section 3.4(b)(i) with respect to any termination of Executive’s employment
following a Change of Control.  At the option of the Company, the Company may
require Executive to execute the release attached hereto as Exhibit A; provided,
however, that this requirement shall not in any way alter the timing of the
payments to be made under Section 8.2.  In the event that the Company announces
that it has signed a definitive agreement with respect to a Change of Control,
the provisions of this Section 8 shall continue to apply to Executive if, during
the period after the public announcement and immediately preceding the date such
transaction is consummated or terminated, the Company terminates Executive’s
employment without Cause or due to a disability; provided, however, that, in
such event, any amount payable under this Section 8 shall be reduced by any
payments received pursuant to Section 3.4(b)(i).

 

8.4.          Defined Terms.

 

The term Change of Control shall have the meaning given to such term in the
Company’s 2008 Long Term Incentive Compensation Plan, as such may be amended or
modified.

 

Good Reason.  The occurrence of any of the following events that the Company
fails to cure within 10 days after receiving written notice thereof from
Executive: (i) assignment to Executive of any duties inconsistent in any
material respect with Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities or
inconsistent with Executive’s legal or fiduciary obligations; (ii) any reduction
in Executive’s compensation or substantial reduction in Executive’s benefits
taken as a whole; (iii) any travel requirements materially greater than
Executive’s travel requirements prior to the Change of Control; or (iv) breach
of any material term of this Agreement by the Company.

 

9.     Certain Tax Matters.

 

9.1.          Generally.  In the event Executive becomes entitled to receive the
payments (the “Severance Payments”) provided under Section 3 or Section 8 hereof
or under any other plan or arrangement providing for payments under
circumstances similar to those contemplated by such sections, and if any of the
Severance Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall pay to Executive at the time specified for such payments, an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive shall be equal to the amount of the Severance Payments after deducting
normal and ordinary taxes but not deducting

 

CONFIDENTIAL

 

8

--------------------------------------------------------------------------------


 

(a) the Excise Tax and (b) any federal, state and local income tax and Excise
Tax payable on the payment provided for by this Section 9.

 

9.2.          Illustration.  For example, if the Severance Payments are
$1,000,000 and if Executive is subject to the Excise Tax, then the Gross-Up
Payment will be such that Executive will retain an amount of $1,000,000 less
only any normal and ordinary taxes on such amount. The Excise Tax and federal,
state and local taxes and any Excise Tax on the payment provided by this
Section 9 will not be deemed normal and ordinary taxes.

 

9.3.          Certain Terms.  For purposes of determining whether any of the
Severance Payments will be subject to the Excise Tax and the amount of such
Excise Tax, the following will apply:

 

Any other payments or benefits received or to be received by Executive in
connection with a Change in Control of the Company or Executive’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of tax counsel selected by the
Company’s Compensation Committee and acceptable to Executive, such other
payments or benefits (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

 

The amount of the Severance Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (y) the total amount of the Severance
Payments or (z) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying subsection (a), above); and

 

The value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with proposed,
temporary or final regulations under Sections 280G(d)(3) and (4) of the Code or,
in the absence of such regulations, in accordance with the principles of
Section 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, Executive shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive on the
Trigger Date, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes; and

 

In the event that the amount of Excise Tax attributable to Severance Payments is
subsequently determined to be less than the amount taken into account hereunder
at the time of determination then, subject to applicable law, appropriate
adjustments will be made with respect to future payment(s) hereunder (if any). 
If Executive becomes entitled to a Gross-Up Payment in excess of the amount
initially determined and paid under Section 9.1, the Company shall pay the

 

CONFIDENTIAL

 

9

--------------------------------------------------------------------------------


 

 additional Gross-Up Payment within five (5) business days of the date on which
the Company is notified of the amount of the Gross-Up Payment, but only to the
extent that the Gross-Up Payment would be made by the March 15 following the
calendar year in which the Executive would be considered to have vested in the
Gross-Up Payment for purposes of Section 409A.  To the extent any Gross-Up
Payment is greater than initially determined and paid under Section 9.1 and
cannot be made by the March 15 following the end of the calendar year in which
the Executive vests in such payment, then the Company shall instead make the
payment promptly following the date on which the Executive remits the taxes to
which the Gross-Up Payment relates to the applicable taxing authority, and in no
event later than the last day of the calendar year following the calendar year
in which such taxes are remitted; provided, however, that if the Executive is a
key employee (within the meaning of Section 409A) and the Gross-Up Payment would
be considered deferred compensation payable on account of Executive’s separation
from service (as defined in Section 409A), payment will in no event be made
prior to 6 months after the date of Executive’s separation from service.

 

9.4.          Fees and Expenses.  The Company shall reimburse Executive for all
reasonable legal fees and expenses incurred by Executive in connection with any
tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code or any regulations pertaining thereto to any payment or
benefit provided hereunder.  Any expense reimbursements made to satisfy the
terms of this section shall be paid as soon as practicable but no later than 90
days after Employee submits evidence of such expenses to the Company (which
payment date shall in no event be later than the last day of the calendar year
following the calendar year in which the expense was incurred).  The amount of
such reimbursements during any calendar year shall not affect the benefits
provided in any other calendar year, and the right to any benefits under this
paragraph shall not be subject to liquidation or exchange for another benefit.

 

10.   Document Surrender.  Upon the termination of Executive’s employment for
any reason, Executive shall immediately surrender and deliver to the Company all
documents, correspondence and any other information, of any type whatsoever,
from the Company or any of its agents, servants, employees, suppliers, and
existing or potential customers, that came into Executive’s possession by any
means whatsoever, during the course of employment.

 

11.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the
Commonwealth of Pennsylvania.

 

12.   Jurisdiction.  The parties hereby irrevocably consent to the jurisdiction
of the courts of the Commonwealth of Pennsylvania for all purposes in connection
with any action or proceeding which arises out of or relates to this Agreement
and agree that any action instituted under this Agreement shall be commenced,
prosecuted and continued only in the state or federal courts having jurisdiction
for matters arising in Wyomissing, Pennsylvania, which shall be the exclusive
and only proper forum for adjudicating such a claim.

 

13.   Notices.  All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered, delivered by
guaranteed next-day delivery or sent by facsimile (with confirmation of
transmission) or shall be deemed given on the third

 

CONFIDENTIAL

 

10

--------------------------------------------------------------------------------

 

business day when mailed by registered or certified mail, as follows (provided
that notice of change of address shall be deemed given only when received):

 

If to the Company, to:

 

Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

Wyomissing, PA 19610

Fax: (610) 376-2842

 

Attention: Chairman

 

If to Executive, to:

 

His then current home address.

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

14. Contents of Agreement; Amendment and Assignment.

 

14.1.        This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements or understandings with respect to thereto,
including without limitation, the Initial Agreement which is hereby terminated. 
This Agreement cannot be changed, modified, extended, waived or terminated
except upon a written instrument signed by the party against which it is to be
enforced.

 

14.2.        Executive may not assign any of his rights or obligations under
this Agreement.  The Company may assign its rights and obligations under this
Agreement to any successor to all or substantially all of its assets or business
by means of liquidation, dissolution, merger, consolidation, transfer of assets
or otherwise.

 

15.           Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.  In addition, if any court
determines that any part of Sections 5, 6 or 7 hereof is unenforceable because
of its duration, geographical scope or otherwise, such court will have the power
to modify such provision and, in its modified form, such provision will then be
enforceable.

 

16.   Remedies.

 

CONFIDENTIAL

 

11

--------------------------------------------------------------------------------


 

16.1.        No remedy conferred upon a party by this Agreement is intended to
be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or now or hereafter existing at law or in equity.

 

16.2.        No delay or omission by a party in exercising any right, remedy or
power under this Agreement or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.

 

16.3.        Executive acknowledges that money damages would not be a sufficient
remedy for any breach of this Agreement by Executive and that the Company shall
be entitled to specific performance and injunctive relief as remedies for any
such breach, in addition to all other remedies available at law or equity to the
Company.

 

17.   Construction.  This Agreement is the result of thoughtful negotiations and
reflects an arms’ length bargain between two sophisticated parties, each
represented by counsel.  The parties agree that, if this Agreement requires
interpretation, neither party should be considered “the drafter” nor be entitled
to any presumption that ambiguities are to be resolved in his or her favor.

 

18.   Beneficiaries/References.  Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof.  In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

 

19.   Withholding.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes, as the Company is
required to withhold pursuant to any law or governmental rule or regulation. 
Except as specifically provided otherwise in this Agreement, Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.

 

20.   Regulatory Compliance.  The terms and provisions hereof shall be
conditioned on and subject to compliance with all laws, rules, and regulations
of all jurisdictions, or agencies, boards or commissions thereof, having
regulatory jurisdiction over the employment or activities of Executive
hereunder.

 

21.   Section 409A.  This Agreement is intended to comply with the requirements
of Section 409A and shall be construed accordingly.  Any payments or
distributions to be made to Employee under this Agreement upon a separation from
service (as defined in Section 409A) of amounts classified as “nonqualified
deferred compensation” for purposes of Code Section 409A, shall in no event be
made or commence until 6 months after such separation from service.  Each
payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Code Section 409A.  Any
reimbursements made pursuant to this Agreement shall be paid as soon as
practicable but no later than 90 days after Employee

 

CONFIDENTIAL

 

12

--------------------------------------------------------------------------------


 

submits evidence of such expenses to Corporation (which payment date shall in no
event be later than the last day of the calendar year following the calendar
year in which the expense was incurred).  The amount of such reimbursements
during any calendar year shall not affect the benefits provided in any other
calendar year, and the right to any such benefits shall not be subject to
liquidation or exchange for another benefit.

 

[Signatures on the Following Page]

 

CONFIDENTIAL

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

/s/ Timothy Wilmott

 

Name:

Timothy Wilmott

 

Title:

President and Chief Operating Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jay Snowden

 

Jay Snowden

 

CONFIDENTIAL

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This is a Separation Agreement and General Release (hereinafter referred to as
the “Agreement”) between                            (hereinafter referred to as
the “Employee”) and Penn National Gaming, Inc. (hereinafter referred to as the
“Employer”).  In consideration of the mutual promises and commitments made in
this Agreement, and intending to be legally bound, Employee, on the one hand,
and the Employer on the other hand, agree to the terms set forth in this
Agreement.

 

1.             Employer and Employee hereby acknowledge that [the Company
notified Employee/Employee notified the Company on
                                       that Executive’s employment pursuant to
that certain Employment Agreement executed on                           
(“Employment Agreement”) would be terminated as of [                    ].  Upon
the termination of the Employment Agreement, Employee will be subject to the
obligations and be the beneficiary of the surviving benefits, all as described
in the Employment Agreement.  Employee’s last day of work will be
                        .

 

2.             (a)           When used in this Agreement, the word “Releasees”
means the Employer and all or any of its past and present parent, subsidiary and
affiliated corporations, companies, partnerships, joint ventures and other
entities and their groups, divisions, departments and units, and their past and
present directors, trustees, officers, managers, partners, supervisors,
employees, attorneys, agents and consultants, and their predecessors, successors
and assigns.

 

(b)           When used in this Agreement, the word “Claims” means each and
every claim, complaint, cause of action, and grievance, whether known or unknown
and whether fixed or contingent, and each and every promise, assurance,
contract, representation, guarantee, warranty, right and commitment of any kind,
whether known or unknown and whether fixed or contingent.

 

3.             In consideration of the promises of the Employer set forth in
this Agreement and the Employment Agreement, and intending to be legally bound,
Employee hereby irrevocably remises, releases and forever discharges all
Releasees of and from any and all Claims that he (on behalf of either himself or
any other person or persons) ever had or now has against any and all of the
Releasees, or which he (or his heirs, executors, administrators or assigns or
any of them) hereafter can, shall or may have against any and all of the
Releasees, for or by reason of any cause, matter, thing, occurrence or event
whatsoever through the effective date of this Agreement.  Employee acknowledges
and agrees that the Claims released in this paragraph include, but are not
limited to, (a) any and all Claims based on any law, statute or constitution or
based on contract or in tort on common law, and (b) any and all Claims based on
or arising under any civil rights laws, such as any Pennsylvania employment
laws, or Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.),
or the Federal Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.)
(hereinafter referred to as the “ADEA”), and (c) any and all Claims under any
grievance or complaint procedure of any kind, and (d) any and all Claims based
on or arising out of or related to his recruitment by, employment with, the
termination of his employment with, his performance of any services in any
capacity for, or any business transaction with, each or any of the Releasees. 
Employee also understands, that by signing this Agreement, he is waiving all
Claims against any and all of the Releasees released by this Agreement;
provided, however, that as set forth in section 7 (f) (1) (c) of the ADEA, as
added by the Older Workers Benefit Protection Act of 1990, nothing in this
Agreement constitutes or shall (i) be construed to constitute a waiver by
Employee of any rights or claims that may arise after this Agreement is executed
by Employee, or (ii) impair Employee’s right to file a charge with the U.S.
Equal Employment Opportunity Commission (“EEOC”) or any state agency or to
participate in an investigation or proceeding conducted by the EEOC or any state
agency.

 

4.             In consideration of the promises of the Employee set forth in
this Agreement and the Employment Agreement and intending to be legally bound,
Employer hereby irrevocably remises, releases and forever discharges Employee
and his heirs, successors and assigns from any and all Claims that the Employer
ever had or now has though the effective date of this Agreement.

 

CONFIDENTIAL

 

15

--------------------------------------------------------------------------------


 

5.             Employee and Employer covenant and agree not to sue each other or
any of the Releasees for any Claims released by this Agreement and to waive any
recovery related to any Claims covered by this Agreement.

 

6.             Employee agrees to provide reasonable transition assistance to
Employer (including without limitation assistance on regulatory matters,
operational matters and in connection with litigation) for a period of one year
from the execution of this Agreement at no additional cost; provided, such
assistance shall not unreasonably interfere with Employee’s pursuit of gainful
employment or result in Employee not having a separation from service (as
defined in Section 409A of the Internal Revenue Code of 1986).  Any assistance
beyond this period will be provided at a mutually agreed cost.  Employee further
agrees that he will return to the Employer all property in his possession,
including, but not limited to, keys, identification cards and credit cards,
files, records, publications, address lists and documents that belong to each or
any of the Releasees.  Such documents also include, without limitation, any
documents created or made by Employee during his employment with the Employer.

 

7.             Employee agrees that, except as specifically provided in this
Agreement and the Employment Agreement, there are no compensation, benefits, or
other payments due or owed to him by each or any of the Releasees.

 

8.             Except where disclosure has been made by the Company pursuant to
applicable federal or state law, rule or regulation, Employee agrees that the
terms of this Agreement are confidential and that he will not disclose or
publicize the terms of this Agreement and the amounts paid or agreed to be paid
pursuant to this Agreement to any person or entity, except to his spouse, his
attorney, his accountant, and to a government agency for the purpose of payment
or collection of taxes or application for unemployment compensation benefits. 
Employee agrees that his disclosure of the terms of this Agreement to his
spouse, his attorney and his accountant shall be conditioned upon his obtaining
agreement from them, for the benefit of the Employer, not to disclose or
publicize to any person or entity the terms of this Agreement and the amounts
paid or agreed to be paid under this Agreement. Further, Employer and Employee
agree not to make any false, misleading, defamatory or disparaging
communications about the other party (including without limitation Employer’s
products, services, partners, investors or personnel) and to refrain from taking
any action designed to harm the public perception of the other party or the
Releasees.  Employee further agrees that he has disclosed to Employer all
information, if any, in his possession, custody or control related to any legal,
compliance or regulatory obligations of Employer and any failures to meet such
obligations.

 

9.             The terms of this Agreement are not to be considered as an
admission on behalf of either party.  Neither this Agreement nor its terms shall
be admissible as evidence of any liability or wrongdoing by each or any of the
Releasees in any judicial, administrative or other proceeding now pending or
hereafter instituted by any person or entity.  The Employer is entering into
this Agreement solely for the purpose of effectuating a mutually satisfactory
separation of Employee’s employment.

 

10.           All provisions of this Agreement are severable and if any of them
is determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force to the fullest extent permitted by law.

 

11.           This Agreement shall be governed by and interpreted under and in
accordance with the laws of Pennsylvania.  Any suit, claim or cause of action
arising under or related to this Agreement shall be submitted by the parties
hereto to the exclusive jurisdiction of the courts of Pennsylvania or to the
federal courts located therein if they otherwise have jurisdiction.  The breach
of any promise in this Agreement by any party shall not invalidate this
Agreement or the release and shall not be a defense to the enforcement of the
Agreement against any party.

 

12.           This Agreement constitutes a complete and final agreement between
the parties and supersedes and replaces all prior or contemporaneous agreements,
offer letters, negotiations, or discussions relating to the subject matter of
this Agreement.  With the exception of the Employment Agreement, no other
agreement shall be binding upon each or any of the Releasees, including, but not
limited to, any agreement made hereafter, unless in writing and signed by an
officer of the Employer, and only such agreement shall be binding against the
Employer.

 

13.           Employee is advised, and acknowledges that he has been advised, to
consult with an attorney before signing this Agreement.

 

CONFIDENTIAL

 

16

--------------------------------------------------------------------------------


 

14.           Employee acknowledges that he is signing this Agreement
voluntarily, with full knowledge of the nature and consequences of its terms.

 

15.           All executed copies of this Agreement and photocopies thereof
shall have the same force and effect and shall be as legally binding and
enforceable as the original.

 

16.           Employee acknowledges that he has been given up to twenty-one (21)
days within which to consider this Agreement before signing it.  Subject to
paragraph 17 below, this Agreement will become effective on the date of
Employee’s signature hereof.

 

17.           For a period of seven (7) calendar days following his signature of
this Agreement, Employee may revoke the Agreement, and the Agreement shall not
become effective or enforceable until the seven (7) day revocation period has
expired.  Employee may revoke this Agreement at any time within that seven
(7) day period, by sending a written notice of revocation to the
                                                        .  Such written notice
must be actually received by the Employer within that seven (7) day period in
order to be valid.  If a valid revocation is received within that seven (7) day
period, this Agreement shall be null and void for all purposes.  Payment of the
severance pay amount set forth in the Employment Agreement will be paid in the
manner and at the time(s) described in the Employment Agreement.

 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation Agreement and General Release which consists of four pages.

 

 

EMPLOYER

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

Date:

 

 

CONFIDENTIAL

 

17

--------------------------------------------------------------------------------
